 



     EXHIBIT 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into by and between Triad Financial Corporation, a California
corporation (the “Company”), with offices at 5201 Rufe Snow Drive, North
Richland Hills, Texas, and Chris A. Goodman, (the “Executive”), 5201 Rufe Snow
Drive, North Richland Hills, Texas, 76180.
RECITALS

A.   The Executive currently serves as a Senior Vice President of the Company,
and, along with the Company, is currently a party to that certain Employment
Agreement (the “Existing Agreement”) dated as of July 1, 2005.   B.   The
Executive and the Company have determined that it is in their mutual interests
to modify the Existing Agreement in certain respects, all as more specifically
set forth herein.   C.   The Executive and the Company intend for this Agreement
to supersede and replace the Existing Agreement, together with any and all prior
employment agreements the Executive may at any time have had with the Company or
any predecessor of the Company.

AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:
     1. Employment.
          (a) Service to the Company. Executive shall devote all of his
professional time, energy, skill and efforts to the performance of his duties
hereunder and to the business of the Company, and shall perform his duties in a
diligent, trustworthy, and business-like manner, all for the purpose of
advancing the business of the Company. Executive shall be primarily responsible
for the operation of the Direct Lending Program offered by the Company, in
addition to such other duties as may be delegated to him from time to time.
Executive shall report directly to the President and Chief Executive Officer of
the Company, and shall be subject to the policies and procedures adopted by the
Company from time to time.
          (b) Other Commitments. Notwithstanding the commitment of the
Executive’s professional time, energy, skill and efforts to the Company as set
forth in this Section 1(a) above, Executive may serve on corporate, civic, or
charitable boards or committees, provided that such service does not interfere
with the performance of the Executive’s duties under this Agreement, and
provided the Executive keeps the Company reasonably informed of such
commitments. If the Company determines that any such commitments conflict with
or interfere with the performance of the Executive’s duties to the Company, the
Company shall give written notice of such conflict or interference to the
Executive, who then shall be given thirty days in which to remedy the conflict.

 



--------------------------------------------------------------------------------



 



     2. Employment Term.
          (a) Initial Term. Subject to the terms and conditions hereof, the
Executive’s term of employment under this Agreement (the “Employment Term”)
shall commence effective as of August  ,, 2007 (the “Effective Date”), and
continue through July 31, 2010 (the “Initial Term”), subject to the extension
provisions of Section 2(b), unless terminated earlier in accordance with the
provisions contained herein.
          (b)  Renewal. Provided the Executive remains in the employ of the
Company, this Agreement will be automatically renewed and extended for an
additional one-year term, to be effective August 1 of each subsequent year (the
“Anniversary Date”), unless either party provides the other with written notice
that they do not wish to extend the Agreement on or before the 1st day of July
immediately preceding the Anniversary Date. . If neither party provides the
other with notice of non-renewal, then the Agreement will be extended for an
additional year on the same terms and conditions as set forth above. If the
Agreement is not renewed, then the contractual obligations of the parties will
survive the Agreement, and the parties will be obligated to adhere to all
performance and payment obligations contained herein.
          (c) Effect of Non-Renewal. A notice of non-renewal of the Agreement
pursuant to Section 2 (b) shall not be deemed to be a termination of the
Executive’s employment with the Company, but either party may terminate at any
time after the receipt of such notice. In the event of a termination by either
party following a notice of non-renewal, the Executive shall be treated as
having remained employed through the end of the term (except with respect to any
benefit, benefit plan, bonus or incentive plan that requires active employment
as a condition precedent for participation in such plan).
     3. Salary and Benefits.
          (a) Salary. During his employment pursuant to this Agreement, the
Executive shall receive a total annual salary of Two Hundred Seventy Thousand
U.S. Dollars (U.S. $270,000) as compensation for his services to the Company
(the “Base Salary”), such compensation to be payable in regular installments in
accordance with the Company’s policy for salaried employees.
          (b) Target Bonus. For each fiscal year of the Company ending during
the term of this Agreement, the Executive shall be eligible to receive an annual
incentive bonus with a target payout based on the Company’s performance for such
fiscal year (the “Annual Bonus”), provided that the performance objectives
established by the Board of Directors of the Company (the “Board”) for both the
Company and the Executive for such fiscal year are attained and provided the
Executive is serving as an employee of the Company as of the end of such fiscal
year. Any Annual Bonus that is payable hereunder will be paid after the
completion of the annual audit of the Company with respect to such fiscal year.
          (c) Benefit Plans. During his employment pursuant to this Agreement,
subject to eligibility requirements, applicable employee contributions and the
terms and conditions of the applicable plan, and except as otherwise expressly
provided in this Agreement, the Executive shall be entitled to participate in
the Company-sponsored employee benefit plans, medical benefit plans, group life
insurance plans or other employee welfare plans that the Company may adopt for
employees generally from time to time during the Executive’s employment pursuant
to this Agreement, and as such plans may be modified, amended, terminated, or
replaced from time to time.
          (d) Vacation. The Executive shall be entitled to four weeks of paid
vacation each fiscal year of this Agreement, to be taken in accordance with the
Company’s policy then in effect, and to the same paid Holidays provided to the
other employees of the Company. The Executive’s vacation days

2



--------------------------------------------------------------------------------



 



will be pro-rated based on the number of full months, if less than twelve, that
the Executive is employed hereunder in the applicable fiscal year.
          (e) Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive on
behalf of the Company in the course of his duties, upon presentation of
appropriate documentation of such costs as and when required by and to the
satisfaction of the Company, on a basis that is consistent with the Company’s
past practices. The Executive shall be entitled to fly Business Class on flights
that have a scheduled flight time of two hours or more, to the extent a Business
Class seat is available. All other flights shall be Economy Class or its
equivalent.
          (g) Car Allowance. During his employment pursuant to this Agreement,
the Executive shall be entitled to a vehicle allowance of One Thousand Two
Hundred Fifty Dollars ($1,250) per month in addition to his salary and other
benefits.
4. Non-solicitation/Covenant Not to Compete.
The Executive acknowledges that he is considered a key employee of the Company
and agrees that he will work on a full-time basis to accomplish the Company’s
business plan, and that he is being entrusted with certain Confidential
Information (defined herein) in order to perform the tasks required of him. In
consideration of the Company providing Executive access to new confidential and
proprietary information and materials belonging to the Company to assist
Executive in the performance of Executive’s duties and Executive agreeing to
keep all such information strictly confidential, and as a means to aid in the
performance and enforcement of the terms of the Confidential Information
provisions in Section 5 herein, the Executive agrees that from the Effective
Date and until the two-year anniversary of the termination of the Executive’s
employment under this Agreement for any reason:

  (a)   The Executive shall not, directly or indirectly, own, manage, operate,
control, or participate in the ownership, management, operation or control of,
or be connected as an officer, employee, partner, director, agent,
representative of, or have any financial interest in, or aid or assist anyone
else in the conduct of any business that involves the indirect financing of
motor vehicle purchases by consumers, or the lending of money directly to
consumers for the purpose of purchasing, financing or refinancing a motor
vehicle (a “Competitive Operation”) which competes with any business conducted
by the Company or by any group, division or subsidiary of the Company (a
“Company Operation”) in any area where such Company Operation is being conducted
at the time of the Executive’s termination.     (b)   The Executive shall not,
directly or indirectly, use Confidential Information (defined below) that
constitutes a protectable trade secret to solicit business from, attempt to do
business with, or do business with any customers, lenders, suppliers, joint
venturers or business referral sources, in each case which either: (1) the
Executive contacted, called on, serviced, transacted business with or had
significant contact with during the Executive’s employment with the Company or
that the Executive attempted to contact, call on, service, or do business with
during the Executive’s employment with the Company; or (2) the Executive became
acquainted with as a result of the Executive’s employment with the Company. The
restriction set forth in this Section 4 applies only to business that is in the
scope of services or products provided by the Company during the term of the
Executive’s employment hereunder.

3



--------------------------------------------------------------------------------



 



  (c)   The Executive shall not, directly or indirectly, on behalf of the
Executive or any other person or entity, solicit, induce, encourage, attempt to
solicit or induce, or assist another to induce or attempt to induce, any
employee or independent contractor of the Company to terminate his or her
employment or relationship with the Company.

     The Executive agrees that if a court of competent jurisdiction determines
that the length of time or any other restriction, or portion thereof, set forth
in this Section 4 is overly restrictive and unenforceable, the court may reduce
or modify such restrictions to those which it deems reasonable and enforceable
under the circumstances, and as so reduced or modified, the parties hereto agree
that the restrictions of this Section 4 shall remain in full force and effect.
The Executive further agrees that if a court of competent jurisdiction
determines that any provision of this Section 4 is invalid or against public
policy, the remaining provisions of this Section 4 and the remainder of this
Agreement shall not be affected thereby, and shall remain in full force and
effect.
     The Executive acknowledges that the scope and duration of the restrictions
contained herein are reasonable in light of the business plan for the Company,
the time that the Executive has been engaged in (and is expected to be engaged
in) the business of the Company, the Executive’s reputation in the markets for
the Company’s businesses and the Executive’s relationship with the Company’s
actual and prospective lenders, clients, employees and management team.
     If the Executive violates any of the restrictions contained in Section 4 of
this Agreement, the restrictive period will be suspended and will not begin to
run again in favor of the Executive from the time of the commencement of any
violation until the time when the Executive cures the violation to the Company’s
satisfaction.
     5. Confidential Information.
          (a) Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means any trade secrets or confidential or
proprietary information of the Company, including without limitation the
following:
               (i) Information concerning the Company’s investor or prospective
investor lists, lenders, customers, clients, marketing, business and operational
methods of the Company and their customers or clients, contracts, financial or
other data, technical data, e-mail and other correspondence or any other
confidential or proprietary information possessed, owned or used by any of the
Company;
               (ii) Business records, financial information, pricing, business
strategies, marketing and promotional practices (including internet-related
marketing) and management methods and information;
               (iii) Finances, strategies, systems, research, plans, reports,
recommendations and conclusions;
               (iv) Names, arrangements with, or other information relating to,
any of the Company’s investors, customers, clients, suppliers, financiers,
owners, representatives and other persons who have business relationships with
the Company or who are prospects for business relationships with the Company;
and
               (v) Any matter or thing obtained or ascertained by Executive
through Executive’s association with the Company, the use or disclosure of which
might reasonably be construed to be contrary to the best interests of any the
Company, its owners or employees.

4



--------------------------------------------------------------------------------



 



     Upon termination of the Executive’s employment under any circumstances, the
Executive or his representatives, shall promptly return to the Company all
property of the Company, including any and all Confidential Information,
computers, hard-drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, electronic devices and
related data storage devices, including all copies thereof, which belong to the
Company or relate to the Company’s business and which are in Executive’s
possession, custody or control, whether prepared by Executive or others, and
shall destroy or erase any data that cannot be returned (with it being
understood and agreed that subject to Section 5 hereof, the Executive shall be
permitted to retain his own rolodex, calendars, appointment lists and other
personal lists maintained during the course of his employment hereunder).
     If the Executive is subpoenaed, served with any legal process or notice or
otherwise requested to produce or divulge, directly or indirectly, any
Confidential Information by any entity, agency or person in any formal or
informal proceeding, including without limitation any interview, deposition,
administrative or judicial hearing and/or trial, then promptly after the
Executive’s receipt of such subpoena, process, notice or request, the Executive
shall notify the Company and shall reasonably cooperate with the Company’s
efforts to obtain a protective order or other relief to protect the Company’s
Confidential Information or to limit the scope of disclosure of such information
in such interview, deposition, administrative or judicial hearing and/or trial.
          (b) Non-disparagement. During the term of this Agreement and
continuing after termination of the Executive’s employment hereunder, the
Executive shall not communicate or publish, directly or indirectly, any
confidential, personal or disparaging information concerning the Company, any
member of the Company, any director, officer or employee of any entity in the
Company or any entity or individual who controls, directly or indirectly, any
entity in the Company.
          (c) Works. Any works created during the term of this Agreement by the
Executive shall be deemed work for hire to the extent permitted by law, and the
Company shall have the sole right to any such works. In addition, the Executive
hereby grants and shall grant to Company all his rights, title and interest
including, without limitation, all intellectual property and proprietary rights,
in all works developed or created by the Executive during the term of this
Agreement. The Executive hereby waives for the benefit of the Company and its
successors, assigns and licensees all moral rights that the Executive may have
in such works. For greater clarity, the parties acknowledge and agree that such
works include without limitation the Developments defined in Section 5(d) below.
          (d) Other Provisions/Exclusions. The Executive understands,
acknowledges and agrees that all Developments (as hereinafter defined) shall be
made for hire by the Executive for the Company. “Developments” means any idea,
discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work or authorship
that (i) relates to the business or operations of the Company, or (ii) results
from or is suggested by any undertaking assigned to the Executive or work
performed by the Executive for or on behalf of the Company, whether created
alone or with others, during or after working hours. All confidential or
proprietary information described in Section 5(a) above and all Developments
shall remain the sole property of the Company. The Executive shall acquire no
proprietary interest in any confidential or proprietary information described in
Section 5(a) above or Developments developed or acquired while the Executive is
required to provide services to the Company hereunder. To the extent the
Executive may, by operation of law or otherwise, acquire any right, title or
interest in or to any confidential or proprietary information described in
Section 5(a) above or Development, the Executive hereby assigns to the Company
all such intellectual property or proprietary rights. The Executive shall, both
during the term of this Agreement and for two years thereafter, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other

5



--------------------------------------------------------------------------------



 



acts as the Company may from time to time in its reasonable discretion deem
necessary or desirable to evidence, establish, maintain, perfect, enforce or
defend the Company’s rights in Developments and in the proprietary information,
inventions, copyrights, and trademarks otherwise described in this Section 5.
     6. Termination.
          (a) By the Executive. The Executive may resign his employment at any
time, for Good Reason (defined below) or without Good Reason, upon thirty days
written notice to the Company. Upon receipt of written notice from the Executive
of his voluntary resignation of employment, the Company may immediately
terminate the Executive’s employment with the Company (which shall be deemed for
all purposes an immediate voluntary resignation by the Executive, and not a
termination by the Company) and require no further services from the Executive.
The term “Good Reason” means (i) any material breach by the Company of any
provision of this Agreement, after the Executive has given the Company thirty
days written notice of such breach and the Company has not during such period
cured the alleged breach, (ii) a reduction in the Executive’s Base Salary
without the Executive’s consent, or (iii) the Company’s failure to continue any
benefit or compensation plan in which the Executive is participating (other than
an equal reduction in such benefits for all similarly-situated executives of the
Company).
          (b) By the Company. The Company may terminate the Executive’s
employment for any reason, at any time, upon written notice to the Executive,
provided that the Company shall pay the Executive the amounts and benefits as
set forth in Section 6(d) or Section 6(e) below, as applicable. The Company
shall have the right to terminate the Executive’s employment with the Company
under this Agreement with or without Cause. As used in this Agreement, the term
“Cause” shall mean the Executive’s:
               (i) material fraud, embezzlement, theft or other act or omission
involving material dishonesty, or a crime of moral turpitude, in each case
relating to the Company’s business, or constituting information known within the
Company’s industry or among the Company’s employees;
               (ii) intentional or reckless failure to abide in any material
respect with reasonable rules and regulations governing the transaction of
business of the Company as the Company may from time to time adopt or approve;
               (iii) failure to perform material duties or to follow material
directions of the Board;
               (iv) intentional misappropriation of any corporate opportunity,
or otherwise intentionally obtaining personal profit from any material
transaction that is adverse to the interests of the Company or to the benefits
to which the Company is entitled;
               (v) indictment for a felony (provided, however, that indictment
for a felony involving only the use of a motor vehicle that does not cause
material personal injury to any person shall not constitute Cause under this
item (v)); or
               (vi) intentional or reckless conduct by the Executive that
subjects the Company or any direct or indirect subsidiary, parent or other
affiliated entity, to loss of any required license, permit or similar
governmental authorization that is material to the Company’s or such entity’s
business.
          (c) By Death or Disability. The Executive’s employment shall be
terminated under

6



--------------------------------------------------------------------------------



 



this Agreement in the event of the Executive’s death or Disability. For purposes
of this Agreement, “Disability” means that for a period of at least 120 days
during any twelve consecutive month period on account of a mental or physical
condition, the Executive is unable to perform the essential functions of his job
for the Company, with or without reasonable accommodation, as determined in good
faith by the Company, based upon medical reports or other evidence satisfactory
to the Company.
          (d) Obligations Where no Severance is Required. In the event that the
Company terminates the Executive’s employment under this Agreement for Cause,
the Executive’s employment terminates due to his death or Disability, or the
Executive terminates his employment hereunder (other than for Good Reason), then
in each such case the Company shall have no further obligation to the Executive
under this Agreement except to pay his Base Salary earned through the date of
termination of employment with the Company and a lump sum payment for any
accrued and earned, but unused, vacation shall be paid to Executive on or before
the next regularly scheduled pay day after the effective date of the
termination; provided, however, that if the Executive’s date of termination
occurs after the end of the Company’s fiscal year, but before payment of any
applicable Annual Bonus actually earned by the Executive for such completed
fiscal year, then the Company also shall pay such earned Annual Bonus in
accordance with Section 6(e)(iii).
          (e) Severance Obligations. In the event the Company terminates the
Executive’s employment without Cause, or Executive resigns for Good Reason, the
Company’s obligations to the Executive shall be limited to the following:
               (i) Earned Salary. The Company shall pay Executive any Base
Salary earned through the date of termination of employment with the Company and
a lump sum payment for any accrued and earned, but unused, vacation; provided,
however, that if the Executive’s date of termination occurs after the end of the
Company’s fiscal year, but before payment of any applicable Annual Bonus
actually earned by the Executive for such completed fiscal year, then the
Company also shall pay such earned Annual Bonus in accordance with
Section 6(e)(iii).
               (ii) Severance.
                    (A) Payment Terms. Subject to the last sentence of
Section 6(f) below, if the Company terminates Executive’s employment without
Cause or the Executive resigns for Good Reason prior to the expiration of the
Initial Term of this Agreement, the Company shall pay Executive severance
payments (“Severance”) in an amount equal to the total amount remaining to be
paid under the terms of this Agreement, after taking into consideration the
amount of salary and benefits previously paid to the Executive as of the date of
termination of employment, reduced by any required payroll and tax withholdings.
The Severance shall be payable in twelve equal installments on the first pay day
of each month, beginning on the first pay day of the month following the month
in which Executive’s Employment is terminated, provided that Executive has not
revoked the Separation Agreement and Release.
                    (B) Forfeiture Upon Breach. If the Executive is eligible to
receive severance payments under this Section 6(e)(ii), then in the event the
Executive violates any of the provisions of Section 4 or Section 5 above, all
remaining payments shall be forfeited and the Company shall be entitled to
reimbursement from the Executive for any and all severance payments previously
made to Executive during the period of such violation. If Executive or anyone
acting on his behalf brings a claim against the Company seeking to declare any
term of this Agreement void or unenforceable, including Section 4 and Section 5
of this Agreement, and if one or more material terms of this Agreement are ruled
by a court or arbitrator to be void or unenforceable or subject to reduction or
modification, then the Company shall be entitled to (i) refuse to make any
severance payments, or any additional severance

7



--------------------------------------------------------------------------------



 



payments, described in Section 6(e) of this Agreement; (ii) recover from
Executive all Severance payments, as described in Section 6(e), already paid to
Executive; and (iii) recover its attorneys’ fees incurred in defending such
action and seeking recovery of such amounts.
                    (C) Acknowledgement. The Executive acknowledges and agrees
that the severance compensation provided for in this Section 6(e)(ii) is fair
and reasonable and is the result of negotiation between the parties.
               (iii) Completed Fiscal Year Earned Annual Bonus. If the
Executive’s employment terminates after the end of a full fiscal year but prior
to the payment of any Annual Bonus actually earned for such full fiscal year,
the Company will pay such earned Annual Bonus as promptly as reasonably
practicable after the completion of the audit for such fiscal year, and in any
event not later than the payment of annual bonuses (if any) payable to other
senior executive officers of the Company pursuant to the same or any
substantially similar bonus program.
          (f) Sole Remedy; Release. The applicable payments provided in this
Section 6 shall be the sole remedy for any claim the Executive may have arising
out of termination of the Executive’s employment by the Company or the
termination of this Agreement. Notwithstanding any provision of this Agreement
to the contrary, the Company shall not be obligated to make any payment under
Section 6(e)(ii) unless the Executive timely executes and delivers to the
Company The Separation Agreement and Release, a copy of which is attached
hereto, marked as Exhibit “A”, and incorporated herein by reference for all
purposes.
     7. Breaches And Remedies. In the event of a breach or a threatened breach
by the Executive of this Agreement, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining the Executive from the
commission of any breach, and (if the Company obtains such relief) to recover
the Company’s attorneys’ fees, costs and expenses related to the breach. Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs. The Executive and the Company shall construe each of the restrictions
in this Agreement as independent of any other provisions in this Agreement, and
the existence of any claim or cause of action, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement of
this Agreement. The Executive acknowledges and agrees that in the event that the
Executive violates Section 4 or Section 5 hereof, in addition to any other
rights or remedies to which it may be entitled under law or this Agreement, the
Company shall, except as prohibited by applicable law, cease making any
severance or other payments hereunder, shall be entitled to reimbursement from
the Executive for any and all severance payments previously made to the
Executive under this Agreement during the period of such violation and shall be
entitled to enforce the provisions of Section 4 or Section 5 by injunction or
other equitable relief, without having to prove irreparable harm or inadequacy
of money damages.
     8. Dispute Resolution. Any dispute, controversy or claim arising out of or
in relation to or in connection with this Agreement, including without
limitation any dispute as to the construction, validity, interpretation,
enforceability or breach of this Agreement, shall be exclusively and finally
settled by arbitration, and any party may submit such dispute, controversy or
claim, including a claim for indemnification under this Section 8, to
arbitration. Notwithstanding the provisions of this Section 8 to the contrary,
the Company shall be entitled to seek injunctive or other emergency relief in a
court of law to enforce the provisions of Section 4 or Section 5.
          (a) Arbitrator. The arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties. If the parties cannot

8



--------------------------------------------------------------------------------



 



agree upon an arbitrator, then they shall submit the dispute to the American
Arbitration Association, which shall appoint an impartial arbitrator to preside
over the arbitration.
          (b) Proceedings. Unless otherwise expressly agreed in writing by the
parties to the arbitration proceedings:
               (i) The arbitration proceedings shall be held in Tarrant County,
Texas, at a site chosen by mutual agreement of the parties, or if the parties
cannot reach agreement on a location within thirty (30) days of the appointment
of the arbitrator, then at a site chosen by the arbitrator;
               (ii) The arbitrator shall be and remain at all times wholly
independent and impartial;
               (iii) The arbitration proceedings shall be conducted in
accordance with the Employment Dispute Rules of the American Arbitration
Association, as amended from time to time;
               (iv) Any procedural issues not determined under the arbitral
rules selected pursuant to item (iii) above shall be determined by the laws of
the state of Texas, unless such laws would refer the matter to another
jurisdiction;
               (v) The costs of the arbitration proceedings (including
attorneys’ fees and costs) shall be borne in the manner determined by the
arbitrator;
               (vi) The decision of the arbitrator shall be reduced to writing;
final and binding without the right of appeal; the sole and exclusive remedy
regarding any claims, counterclaims, issues or accounting presented to the
arbitrator; made and promptly paid in United States dollars free of any
deduction or offset; and any costs or fees incident to enforcing the award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement;
               (vii) The award shall include interest from the date of any
breach or violation of this Agreement, as determined by the arbitral award, and
from the date of the award until paid in full, at 6% per annum; and
               (viii) Judgment upon the award may be entered in any court having
jurisdiction over the person or the assets of the party owing the judgment or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be.
          (c) Acknowledgment of Parties. Each party acknowledges that such party
has voluntarily and knowingly entered into an agreement to arbitrate under this
Section 8 by executing this Agreement.
     9. Miscellaneous Provisions.
          (a) Successors of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this

9



--------------------------------------------------------------------------------



 



Section 9 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
          (b) No Assignment or Delegation by the Executive. The Executive may
not assign his rights or delegate his duties or obligations hereunder.
          (c) Notice. For the purposes of this Agreement, notices and all other
communications provide for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, or to such
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
          (d) Amendment; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such individual as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.
          (e) Invalid Provisions. Should any portion of this Agreement be
adjudged or held to be invalid, unenforceable or void, such holding shall not
have the effect of invalidating or voiding the remainder of this Agreement and
the parties hereby agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.
          (f) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          (g) Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Texas.
          (h) Headings. The headings contained in this Agreement are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.
          (i) Prior Agreements. This Agreement supersedes in all respects all
prior employment agreements between the parties, whether written or oral.
          (j) Captions and Gender; Mutual Drafting. The use of captions and
Section headings herein is for purposes of convenience only and shall not affect
the interpretation or substance of any provisions contained herein. Similarly,
the use of the masculine gender with respect to pronouns in this Agreement is
for purposes of convenience and includes either sex who may be a signatory. Each
party has substantially participated in the preparation and drafting of this
Agreement and there shall be no presumption against any party by virtue of any
party’s preparation of any provision of this Agreement.
          (k) Survival. The covenants and provisions set forth in Sections 4, 5,
6, 7, 8 and 9 of this Agreement shall survive the termination of the Executive’s
employment, and/or termination of this Agreement, in accordance with their
respective terms.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Agreement effective
as of the 1st day of August, 2007.

            TRIAD FINANCIAL CORPORATION,
a California corporation
      By:   /s/ Daniel D. Leonard         Name:   Daniel D. Leonard       
Title:   President, Chief Executive Officer   

                  /s/ Chris A. Goodman       Chris A. Goodman         

11



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF SEPARATION AGREEMENT AND RELEASE

12



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is entered into by
Triad Financial Corporation (“Triad”) and Chris A. Goodman, (the “Executive”).
Triad and Executive are referred to as the “Parties.” Because the Parties desire
to enter into an agreement that amicably resolves the employment relationship
between them and any disputes that now or may exist between them concerning
Executive’s hiring, employment and termination from Triad including disputes
regarding Executive’s compensation or benefits, the Parties are entering into
this Agreement. Defined terms in this Agreement have the same meaning as defined
in the Amended and Restated Employment Agreement between Triad and Executive,
dated as of August 1, 2007 (“Employment Agreement”).
     1. End of Executive’s Employment. Executive’s last day of employment with
Triad will be ________ (which is designated the “Separation Date”). All benefits
and severance to be paid to Executive are set forth in Section 6(d) and (e) of
the Employment Agreement. Except as stated in this Agreement and the Employment
Agreement, or as required by law, all other benefits and pay which relate to
Executive’s employment with Triad shall cease as of the Separation Date.
     2. Executive’s Participation in Company Benefit Plans. Following his
termination of employment, Executive shall not be entitled to any additional
payments or future grants under any benefit plan or bonus or incentive program
established by Triad or any of its affiliates. Any vested interest held by
Executive in Triad’s 401(k) and any other plans in which Executive participates
shall be distributed in accordance with the terms of the plan and applicable
law. Executive’s right to exercise vested options or grants after his
termination of employment will be determined according to the provisions of his
Employment Agreement and the applicable equity incentive plans and agreements
governing the options or grants for stock in Triad, Triad Holdings, Inc. or
their affiliates (the “Option Documents”). Executive agrees that the release in
Paragraph 4 below, except as provided therein, covers any claims he might have
regarding his bonuses, stock options or grants and any other benefits he may or
may not have received during his employment with Triad. In addition, after the
Separation Date, Executive and his dependents shall have the right to choose
extension of applicable medical insurance coverage pursuant to COBRA. Triad
shall provide Executive under separate cover at his home address, information
necessary and as required by law to facilitate the transfer or rollover of his
401(k) account and information regarding COBRA election.
     3. Return of Triad Property. Executive shall promptly return all equipment
and property in his possession which belongs to Triad, including all computer
software, computer access codes, company laptops, personal data assistants,
company credit cards, keys, access cards, and all original and copies of notes,
documents, files or programs stored electronically or otherwise, that relate or
refer to Triad, its customers, its financial statements, its business contacts,
and sales. By signing this Agreement, Executive warrants that he has not
retained and has returned all such equipment or property and that should he
later discover additional Company equipment or property, he will promptly notify
the Company and return it to the Company.
     4. Executive’s Release. In consideration of the benefits and severance pay
described in Section 6(e) of the Employment Agreement, and the promises,
covenants and other valuable consideration provided by Triad in this Agreement,
and subject thereto, Executive releases Triad and any of its direct or indirect
parents, predecessors, successors, subsidiaries, affiliates or related
companies, and their respective officers, directors, shareholders, executives,
attorneys, agents successors and assigns, (collectively referred to as
“Releasees,”) from any and all claims, causes of action, losses, obligations,
liabilities, damages, judgments, costs, expenses (including attorney’s fees) of
any kind whatsoever, including, but not limited to, disputes or claims arising
out of Executive’s hiring, employment or

 



--------------------------------------------------------------------------------



 



termination of such employment with Triad, or arising out of any act committed
or omitted during or after the existence of such employment relationship,
including any disputes regarding compensation. This release includes, but is not
limited to, all claims, whether arising in contract or allegations of tort,
common law or assertion of federal or state statutory rights, including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Executive Retirement Income Security Act, claims for wrongful discharge, breach
of express or implied contract or implied covenant of good faith and fair
dealing, as well as any expenses, costs or attorney’s fees. Furthermore,
Executive agrees and hereby relinquishes any right to re-employment with Triad.
However, Executive does not release his right to enforce the terms of this
Agreement, or the obligations to him under the Employment Agreement and Option
Documents that by the terms thereof expressly continue after his employment ends
(the “Continuing Obligations”).
Executive hereby expressly agrees that this Agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.
In exchange for the Severance benefits described in Section 6(e) of the
Employment Agreement, Executive further agrees never to file a lawsuit asserting
any claims that are released in this Agreement and further agrees not to accept
any recoveries or benefits which may be obtained on his behalf by any other
person or agency or in any class action; provided that nothing in this Agreement
shall be construed to prohibit Executive from challenging the validity of this
Agreement, enforcing the Continuing Obligations, filing a charge with the Equal
Employment Opportunity Commission, or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission.
     5. Non-Solicitation Agreement. Executive reaffirms his non-solicitation
obligations set forth in Section 4 of his Employment Agreement; and agrees that
nothing in this Agreement shall cause such obligations to cease.
     6. Not An Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission by either Party of any acts of wrongdoing, violation
of any statute, law or legal or contractual right.
     7. Voluntary Execution of the Agreement. Executive and Triad represent and
agree that they have had an opportunity to review all aspects of this Agreement,
and that they fully understand all the provisions of the Agreement and are
voluntarily entering into this Separation Agreement and the General Release.
Executive further represents that he has not transferred or assigned to any
person or entity any claim involving Triad or any portion thereof or interest
therein. To the extent that Executive has any remaining claims against Triad,
such claims are hereby assigned to Triad.
     8. Binding Effect. This Agreement shall be binding upon Triad and upon
Executive and his heirs, administrators, representatives, executors, successors
and assigns.
     9. Enforceability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.
     10. Entire Agreement. This Agreement and the Employment Agreement between
Triad and Executive set forth the entire agreement between the parties, and
fully supersedes any and all prior agreements (except the Employment Agreement
and the Option Documents), understandings, or representations between the
parties pertaining to Executive’s employment with Triad, the subject matter of
this Agreement or any other term or condition of the relationship between Triad
and Executive.

2



--------------------------------------------------------------------------------



 



Executive represents and acknowledges that in executing this Agreement, he does
not rely, and has not relied, upon any representation(s) by Triad or its agents
except as expressly contained in this Agreement.
     11. Time to Consider. Triad and Executive agree that Executive received
this Agreement on ________ and has been told that he has twenty-one (21) days to
consider this Agreement prior to signing. Executive is not required, however, to
wait 21 days to execute this Agreement and may execute this Agreement at any
time. Executive agrees that he has been given a sufficient period of time to
review and consider this Agreement before signing it and is encouraged to
consult with an attorney of his choosing before signing this Agreement.
Executive understands that the decision to consult with an attorney is in his
sole discretion. Executive understands and agrees that if he refuses to sign
this Agreement, his employment will be immediately terminated and he will not be
entitled to receive any payment pursuant to this Agreement or the Employment
Agreement.
     12. Executive’s Right to Revoke the Agreement. Triad and Executive agree
that Executive may revoke this Agreement at any time up to seven (7) days after
signing.
     13. Governing Law. This Agreement shall be governed by the laws of the
State of Texas without reference to its choice of law rules.
     14. Counterparts. This Agreement may be executed in counterparts, each of
which when executed and delivered (which deliveries may be by facsimile) shall
be deemed an original and all of which together shall constitute one and the
same instrument.
* * * * *

3



--------------------------------------------------------------------------------



 



     I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY.

       
AGREED TO BY:
   
 
   
 
   
 
   
Name
  Date
 
   
STATE OF TEXAS
   
 
   
COUNTY OF
   
 
   

     Before me, a Notary Public, on this day personally appeared
________________________, known to me to be the person whose name is subscribed
to the foregoing instrument, and acknowledges to me that he has executed this
Agreement on behalf of himself and his heirs, for the purposes and consideration
therein expressed.
     Given under my hand and seal of office this ____ day of ____________,
________.

             
 
Notary Public in and for the State of Texas     

(PERSONALIZED SEAL)

4



--------------------------------------------------------------------------------



 



       
TRIAD FINANCIAL CORPORATION
   
 
   
BY:
  DATE:
 
 
 
         TITLE:
   
 
   
STATE OF
   
 
   
COUNTY OF
   
 
   

     Before me, a Notary Public, on this day personally appeared
________________________, known to me to be the person and officer whose name is
subscribed to the foregoing instrument and acknowledged to me that the same was
the act of ____________________, and that he has executed the same on behalf of
said corporation for the purposes and consideration therein expressed, and in
the capacity therein stated.
     Given under my hand and seal of office this ____ day of ____________,
________.

         
 
     
 
Notary Public in and for
the State of
 
   

(PERSONALIZED SEAL)

5